Case 1:17-cr-00101-LEK Document 597 Filed 09/30/19 Page 1 of 1           PageID #: 5146

                                      MINUTES



 CASE NUMBER:           CR 17-00101LEK-001
 CASE NAME:             UNITED STATES OF AMERICA v. (01) ANTHONY T.
                        WILLIAMS
 ATTY FOR PLA:          Gregg Paris Yates, AUSA
 ATTY FOR DEFT:         Anthony T. Williams, Pro Se

                        Lars R. Isaacson, Esq. (stand-by counsel)


      JUDGE:       Wes Reber Porter            REPORTER:        FTR - C7

      DATE:        September 30, 2019          TIME:            2:08 p.m. - 3:04 p.m.


COURT ACTION: EP                 DEFENDANT’S “TENTH MOTION FOR ORDER
                                 TO SHOW CAUSE”

Defendant (01) ANTHONY T. WILLIAMS is present, in custody.

Discussion held.

Government and Defendant (01) ANTHONY T. WILLIAMS may submit further briefs,
no more than 5 pages, by October 4, 2019 regarding Mr. Williams' access to note-taking
materials when viewing discovery or devices that may contain discovery.

DEFENDANT’S “TENTH MOTION FOR ORDER TO SHOW CAUSE” (Doc. 555) is
TAKEN UNDER ADVISEMENT.

Defendant (01) ANTHONY T. WILLIAMS is remanded to the custody of the United
States Marshals Service.


                    Submitted by: Mary Feria, Courtroom Manager
